Name: Decision (EU) 2016/661 of the European Central Bank of 15 April 2016 on the total amount of annual supervisory fees for 2016 (ECB/2016/7)
 Type: Decision
 Subject Matter: management;  accounting;  taxation;  free movement of capital;  financial institutions and credit
 Date Published: 2016-04-28

 28.4.2016 EN Official Journal of the European Union L 114/14 DECISION (EU) 2016/661 OF THE EUROPEAN CENTRAL BANK of 15 April 2016 on the total amount of annual supervisory fees for 2016 (ECB/2016/7) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 30 thereof, Having regard to Regulation (EU) No 1163/2014 of the European Central Bank of 22 October 2014 on supervisory fees (ECB/2014/41) (2), and in particular Articles 3(1) and 9(2) thereof, Whereas: (1) The total amount of the annual supervisory fees to be levied under Article 9(2) of Regulation (EU) No 1163/2014 (ECB/2014/41) should cover, but not exceed, the expenditure incurred by the European Central Bank (ECB) in relation to its supervisory tasks in the relevant fee period. This expenditure primarily consists of costs directly related to the ECB's supervisory tasks, such as direct supervision of significant entities, oversight of the supervision of less significant entities and performance of horizontal tasks and specialised services. It also includes costs indirectly related to the ECB's supervisory tasks, such as services provided by the ECB's support business areas, including premises, human resources management and information technology services. (2) To calculate the annual supervisory fees payable in respect of significant supervised entities and significant supervised groups, and less significant supervised entities and less significant supervised groups, the total costs should be split on the basis of the expenditure allocated to the relevant functions that perform the direct supervision of significant supervised entities and significant supervised groups and the indirect supervision of less significant supervised entities and less significant supervised groups. (3) The total amount of the annual supervisory fees for 2016 should be calculated as the sum of: (a) the estimated annual costs of supervisory tasks for 2016, based on the approved ECB budget for 2016, taking into account any developments in the estimated annual costs expected to be incurred by the ECB that were known at the time this Decision was adopted; and (b) the surplus or deficit from 2015. (4) The surplus or deficit should be determined by deducting the actual annual costs of the supervisory tasks incurred for 2015, as reflected in the ECB's Annual Accounts for 2015 (3), from the estimated annual costs levied for 2015 set out in Annex I to Decision (EU) 2015/727 of the European Central Bank (ECB/2015/17) (4). (5) In accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41), fee amounts related to previous fee periods that were not collectible, interest payments received and certain other amounts received or refunded in accordance with Article 7(3) of that Regulation, if any, should also be taken into account in the estimated annual costs of supervisory tasks for 2016, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the definitions contained in Regulation (EU) No 468/2014 of the European Central Bank (ECB/2014/17) (5) and Regulation (EU) No 1163/2014 (ECB/2014/41) shall apply. Article 2 Total amount of annual supervisory fees for 2016 1. The total amount of annual supervisory fees for 2016 shall be EUR 404 536 022, calculated as shown in the Annex. 2. Each category of supervised entities and supervised groups shall pay the following total amount of annual supervisory fees: (a) significant supervised entities and significant supervised groups: EUR 357 520 301; (b) less significant supervised entities and less significant supervised groups: EUR 47 015 721. Article 3 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 15 April 2016. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) OJ L 311, 31.10.2014, p. 23. (3) Published on the ECB's website at www.ecb.europa.eu in February 2016. (4) Decision (EU) 2015/727 of the European Central Bank of 10 April 2015 on the total amount of annual supervisory fees for the first fee period and for 2015 (ECB/2015/17) (OJ L 115, 6.5.2015, p. 36). (5) Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (OJ L 141, 14.5.2014, p. 1). ANNEX Calculation of the total amount of annual supervisory fees for 2016 (EUR) Estimated annual costs for 2016 423 241 789 Salaries and benefits 193 557 286 Rent and building maintenance 52 972 412 Other operating expenditure 176 712 091 Surplus/deficit from 2015  18 926 078 Amounts to be taken into account in accordance with Article 5(3) of Regulation (EU) No 1163/2014 (ECB/2014/41) 220 311 Fee amounts related to previous fee periods that were not collectible 0 Interest payments received in accordance with Article 14 of the above Regulation  49 054 Amounts received or refunded in accordance with Article 7(3) of the above Regulation 269 365 TOTAL 404 536 022